UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 6, 2012 ATHENS BANCSHARES CORPORATION (Exact name of registrant as specified in its charter) Tennessee 1-34534 27-0920126 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 106 Washington Avenue, Athens, Tennessee 37303 (Address of principal executive offices) (Zip Code) (423) 745-1111 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On December 6, 2012, the Board of Directors of Athens Bancshares Corporation (the “Company”) authorized a stock repurchase program to acquire up to 118,478 shares, or 5.0%, of the Company’s outstanding common stock.For more information, reference is made to the Company’s press release dated December 6, 2012, a copy of which is attached to this Report as Exhibit99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Number Description Press Release dated December 6, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ATHENS BANCSHARES CORPORATION Date: December 10, 2012 By: /s/Michael R. Hutsell Michael R. Hutsell Treasurer and Chief Financial Officer
